      CASE 0:20-cv-01672-DSD-ECW Doc. 14 Filed 02/09/21 Page 1 of 1


                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                     Civil No. 20-1672 (DSD/ECW)


Mohamed A.,

           Plaintiff,

v.                                                  ORDER

DHS-ICE et al,

           Defendants.



     Based upon the Findings of Fact, Conclusions of Law, and

Recommendation by United States Magistrate Judge Elizabeth Cowan

Wright dated January 19, 2021, all the files and records, and no

objections having been filed to said Report and Recommendation, IT

IS HEREBY ORDERED that:

     1.   The petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 [ECF No. 1] is denied as moot;

     2.   The Motion to/for Custody Redetermination [ECF No. 3] is

denied as moot; and

     3.   This case is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.




 Dated: February 9, 2021              s/David S. Doty
                                      David S. Doty, Judge
                                      United States District Court
